GARRETT, Judge.
We reverse the awarded amount of damages and affirm as to all other issues.
We remand and direct the trial court to enter final judgment in the amount of $18,-732.00, with interest from the date of the original final judgment, costs and attorney’s fees. We believe the correct damages computation is: the aggregate of the installments provided by the lease ($31,-624.00), reduced by installments actually paid ($1,892.00), reduced further by .the amount realized from the sale of the leased property ($11,000). BVA Credit Corp. v. Fisher, 369 So.2d 606, 609 (Fla. 1st DCA 1978), cert. denied, 370 So.2d 459 (Fla.1979).
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH DIRECTIONS.
GLICKSTEIN and DELL, JJ., concur.